Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 10 April 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            Dear General
                            Elk April the 10th 1781
                        
                        By My Letter of the 8th Your Excellency will Have known of My Arrival at this Place and the Preparations I
                            was Making to Proceed South ward. I took at the Same time the Liberty to Inform You that the Great want of Monney,
                            Baggage, Cloathing, Under Which Both officers and Men are Suffering and the Hope they Had of Being furnished with a Part
                            of these Articles from their States would Render it Very Inconvenient for the troops to Proceed Immediately By Land. They
                            Begin to Be Sensible of the Reason which detains them Here, and are Uneasy about it As they Are so Unprovided for the
                            Journey. I Have However Hurried on Preparations and will Be able to Set off to Morrow Morning. The Circumstance of My
                            Being Ready Sooner than I Expected, and a Letter from the Governor of Maryland informing that Six Ships whom I take to Be
                            plundering vessels were Coming Up the Potowmack Induce me Not to waït for Your Excellency’s Answer—Not that I pretend to
                            defend the towns of Alexandria Baltimore and Annapolis at a time, or to Stop the depredations of the Ennemy’s Parties in A
                            Country where their Naval Superiority Renders it Impossible, But Because I don’t think Any Consideration Must delay the
                            Execution of Superior orders, And Because if this Corps was Not Sent South ward they would with Alacrity March Back thirty
                            or forty Miles More to Rejoin the Grand Army.
                        Having Received No Particulars of Your Excellency’s Journey to Rhode island But By the News paper, a Letter
                            from You to Mr Lund Washington and Some private Letters of Some friends, I Cannot know What Change Has taken place in Your
                            Plans, and Am not able to Account for the Inactivity which You foresee for the Grand Army—Letters from Ministers, Letters
                            from My friends, Intelligences from other Quarters Every thing was Combined to flatter me with the Hope that our Grand and
                            desicive object would Be in Contemplasion. I Then was not displeased with the dispositions of the Ennemy that weakened
                            that place—it is Probable Your Excellency’s plans Have Changed and You Intend to Prosecute the war to the South ward.
                        I Had Yesterday the Pleasure of dining in Board the Hermione and Left Her Under Sails to go to Rhode island
                            where She will Probably Be the day after to Morrow—Mr de La touche Treville Uncle to Captain La Touche will, it is Said,
                            Command the Squadron of the Second division—I was Conversing with His Nephew on whom He Has An Entire Confidence on the
                            Expedition Against Newyork and He assured me that His Uncle’s plan would Certainly Be to Take Possession of the Harbour,
                            And send a force up North River—Which you know is Entirely the thing that You wanted Mr de Ternay to do.
                        Monsieur de La Touche Having Confidentially told me that He Had a Great influence over Monsieur Destouches, I
                            observed to Him How important it was for the Common Cause that the french fleet Might Have the Greatest Possible Activity—We were also Conversing of the difficulties we Laboured Under for transportation, and He told me that the Next day After
                            His Arrival at Rhode island, Unless Such obstacles Occurred as He Could Not foresee, Monsieur Destouches would Make You an
                            offer of the Ship L’eveïllé and the four frigats to Carry twelve Hundred men to Any Part of the Continent you Might think
                            Proper—Those Ships Are too Strong to Be Affraïd of frigats, and too fast Sailors to Be in the Least Concerned By the fear
                            of a Squadron—Thinking that (particularly as Lord Cornwallis Has Retreated) our March would take us forty days where
                            desertion and Sickness Occasioned By want of Shoes and Every other Necessary as well as By Heat of the sun would Much
                            Reduce our Numbers, and that these Ships with the Addition of the two frigats at Philadelphia Armed En flute would in
                            Sailing only the 4th or 5th of May Carry 1500 men to Willmington George Town or Any place in the Rear of Lord Cornwallis
                            or the Neighbourood of General Greene I thought it My Duty to Encourage this Idea which would Bring us to the Point of
                            Operations Sooner than we Could Arrive By Land—It Would Also Give You the time of forming at Morristown or Trenton A
                            detachement well provided Agreably to the Project you Had in Contemplation after the Return of this Corps when the
                            Appointement of officers Could Be Made without affecting the Delicacy of the Regimental officers Nor the Honor of those
                            Already Emploïed—While we would Be operating Mr Destouches might keep cruizers off Charleston.
                        These Ideas, My dear General, Are only thrown out in Consequence of the freedom Which You Have often Ordered
                            Me to Take—What Mr Destouches May do is Uncertain, and I did not think Myself Authorised to Express to Him the Least wish
                            on that Head. it was My duty to Relate our difficulties to you and the chances I foresaw to See them Relieved in Some
                            Measure But unless the Bad weather of which there is now a prospect Makes it Impossible, I will Be to morrow At the Ferry
                            At the Susquehana.
                        You May Have known from Mr de La Luzerne that Two Millions and a Half Had Been given to Mr Franklin and that
                            Marquis de Castries and Count de Vergennes were trying to obtain a Sum More Adequate to our wants—that However the
                            Minister of France Has Requested me Not to Mention as it was as Yet an Uncertainty, and would Perhaps Give ill grounded
                            Hopes destructive of the internal efforts we ought to Make—I am told that just Before the Departure of Mr de La Peyrouse
                            Some dispatches were sent to Brest, But do Not think they Contain Any thing Relating to Our Operations as Marquis de
                            Castries writes me that the determination of the Council upon our Letters will Be sent By the Ship who is to Convoy the
                            Expected Vessels.
                        I am Very Sorry I Have Not Seen the Aid de Camp who Had a verbal Message from General Greene—Inclosed I send
                            to Your Excellency the Letters I Have Received on the Occasion—Perhaps did He Mean to propose an Expedition towards Cape
                            Fear or George town which Might Be made with the Light Squadron above Mentionned—An additional Circumstance is that the
                            Eveïllé will not Be Commanded By Mr de Lombard Captain La Touche’s uncle who is Entirely Under that Gentleman’s influence.
                        I write to the Board of war for to get Some Shoes and other Parts of Cloathing.— will this Morning Speack to
                            the Commanding officers of Bataïllons on our intended Journey—But Have not Yet said any thing to Clel Gimat and Major
                            Galvan Because it is possible that New circumstances may Engage You to change Your dispositions. Going By water, if
                            possible would level most all difficulties—But if I don’t Hear from you I will alwais proceed on. Requesting Your
                            Excellency to Present My Best Respects to Mrs Washington and Compliments to the family I Have the Honor to Be with the
                            Highest Respect Your Excellency’s Most obedient and affectionate Servant
                        
                            Lafayette
                        
                    